 

Exhibit 10.213

 

TERMINATION OF LEASE

(Adcare)

THIS TERMINATION OF LEASE (the “Agreement”) is effective as of January 15, 2019,
by and among Georgia Lessor - Bonterra/Parkview, Inc., a Maryland limited
liability company (“Landlord”) and ADK Bonterra/Parkview, LLC, a Georgia limited
liability company (“Tenant”).

RECITALS

A.Landlord is the owner of certain real property, improvements and fixtures
thereon, related rights thereto and personal property comprising the following
skilled nursing facilities (the “Facilities”): (1) Parkview Manor Nursing Home,
and (2) Bonterra Nursing Center.

B.Pursuant to that certain Third Amended and Restated Multiple Facilities Lease
dated October 29, 2010, as amended by the First Amendment to Third Amended and
Restated Multiple Facilities Lease dated June 14, 2013, and the Second Amendment
to Third Amended and Restated Multiple Facilities Lease dated September 1, 2015
(collectively, the “Lease”) between Landlord and Tenant, Landlord is leasing the
Facilities to Tenant. Under the terms of the Lease, Tenant has paid to Landlord
a security deposit in the amount of $375,000 (the “$375,000 Deposit”). On the
Termination Effective Date Landlord will return to Tenant the $375,000 Deposit
as set forth in this Agreement.

C.Landlord and Tenant desire to terminate the Lease effective as of the date of
this Agreement (the “Termination Effective Date”) pursuant to the terms and
conditions of this Agreement.

D.Tenant has subleased the Facilites (the “Adcare Sublease”) to 2801 Felton
Avenue, L.P. and 460 Auburn Avenue, L.P. (“Subtenants”) and following the
termination of the Lease, Landlord will lease the Facilities to Subtenants or
affiliates of Subtenants (the “Direct Lease”). Under the Adcare Sublease,
Subtenants have paid Tenant a security deposit in the amount of $170,000 (the
“$170,000 Deposit”). On the Termination Effective Date Tenant will pay Landlord
the $170,000 Deposit which Landlord will apply as security deposit under the
Direct Lease and held by Landlord in accordance with the Direct Lease.

E.Capitalized terms used, but not defined, in this Agreement shall have the
meaning given to such terms in the Lease.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby confirmed and acknowledged, the parties hereto
agree as follows:

1.Termination of Lease; Release; Further Assurances.

(a)Termination of Lease. As of the Termination Effective Date, the Lease is
terminated; provided, however, that all obligations which by their terms survive
the termination of the Lease shall survive the termination of the Lease pursuant
to this Agreement and all obligations which by their terms would not survive the
termination of the Lease shall be terminated.

(b)Conveyance. Tenant hereby assigns, transfers and conveys to the applicable
Landlord (i) all of Tenant’s “Personal Property” as defined in the Lease, and
(ii) all of Tenant’s right, title and interest (including beneficial interests),
if any, in and to the “Leased Property” as defined in the Lease. Landlord agrees
to accept all such Personal Property and Leased Property “as is, where is” in
its current condition with all defects. On the Termination Effective Date,
Tenant shall give up possession of the Facilities as contemplated by this
Agreement.

 

--------------------------------------------------------------------------------

 

(c)Release by Tenant and Guarantors. Effective as of the Termination Effective
Date, Tenant and each Guarantor hereby release and forever discharge Landlord
and its respective successors, assigns, agents, equity holders, directors,
officers, employees, parent corporations, subsidiary corporations, affiliated
corporations, and affiliates, from any and all claims, debts, liabilities,
demands, obligations, costs, expenses, actions and causes of action, of every
nature and description, whether known or unknown, absolute, mature, or not yet
due, liquidated or non-liquidated, contingent, non-contingent, direct, or
indirect or otherwise arising prior to each Termination Effective Date;
provided, however, that such release and discharge shall not release Landlord
for failure to comply with the terms and conditions of this Agreement.

(d)Further Assurances. Tenant and each Guarantor shall, on request of the other
party, from time to time, execute, deliver, and furnish documents as may be
necessary to fully consummate the transactions contemplated under this
Agreement, including, but not limited to, such deeds, bills of sale, UCC
assignments, and other documents as Landlord may reasonable request.

2.Security Deposits; January Rent. On the Termination Effective Date, Tenant
will pay Landlord the $170,000 Deposit and upon its receipt of the $170,000
Deposit, Landlord will apply the $170,000 Deposit to security deposit under the
Direct Lease. On the Termination Effective Date, Landlord will pay Tenant the
$375,000 Deposit in immediately available funds in addition to any other
payments due Tenant under this Agreement. Since Tenant has paid the monthly Rent
payment under the Lease on January 1, 2019, Landlord will refund Tenant the
prorated rent from January 16, 2019 through January 31, 2019; Landlord and
Tenant acknowledge and agree that the amount of this prorated Rent is $86,963.31
(the “Rent Proration Amount”). Further, Tenant acknowledges and agrees that the
rent under the due from Subtenant under the Sublease has been paid through
January 15, 2019 and that Tenant will not charge Subtenant any further amounts
under the Sublease.

3.Termination Fee. As consideration for Tenant agreeing to terminate the Lease
prior to the end of the Term, Landlord agrees to pay Tenant a termination fee in
the amount of One Million Two Hundred Thousand Dollars ($1,200,000) (the
“Termination Fee”), to be paid by Landlord on the Termination Effective Date.

4.Netting of Payments. Landlord and Tenant agree that the amount due under this
Agreement shall be netted such that Landlord shall pay Tenant a net sum of
$1,491,963.31 (the “Total Due Tenant”) (the sum of the Termination Fee plus the
$375,000 Deposit less the $170,000 Deposit plus the Rent Proration Amount) on
the Termination Effective Date. The indefeasible receipt by Tenant of the Total
Due Tenant shall be a condition precedent to the occurrence of the Termination
Effective Date.

5.Legal Fees and Expenses. Each party shall pay its own legal fees and expenses
in connection with this Agreement.

6.Miscellaneous Provisions.

(a)Successors and Assigns. The terms, covenants, and conditions hereof shall
inure to the benefit of and be binding upon the respective parties hereto, their
heirs, executors, administrators, successors, and permitted assigns.

(b)Authority of the Parties. Each of the parties executing this Agreement hereby
represents and warrants to the others that it has all requisite power and
authority, corporate or otherwise, to enter into and deliver this Agreement.

(c)No Brokerage Fee. Each Party hereto represents to the other Party hereto that
no brokerage or other similar fee is due under or in connection with the
execution and performance of this Agreement. Each Party agrees to indemnify,
defend, and hold the other Party harmless from any loss or expense incurred in
connection with any breach of the foregoing representation.

2

Termination of Lease - Adcare (Parkview/Bonterra)

(JJB 1-18-19)

--------------------------------------------------------------------------------

 

(d)Counterparts. This Agreement may be executed in any number of counterparts
and by different parties to this Agreement in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same Agreement. Delivery of an executed
counterpart of a signature page to this Agreement via telephone facsimile
transmission or electronic mail shall be effective as delivery of a manually
executed counterpart of this Agreement. Subject to the other provisions hereof,
this Agreement shall become effective when each of the parties has received a
counterpart of this Agreement executed by the other parties to this Agreement or
a copy of such executed Agreement signed in counterparts.

(e)Attorneys’ Fees. In any dispute or action between the parties arising out of
this Agreement, the prevailing party shall be entitled to seek to have and
recover from the other party such amount as the court may adjudge reasonable as
attorneys’ fees and expenses together with costs of litigation incurred by the
prevailing party, in additional to all other amounts provided at law.

(f)Amendment. Any alteration, change or modification of or to this Agreement, in
order to become effective, must be made in writing and in each instance signed
on behalf of each party to be charged.

(g)Severability. If any term, provision, condition or covenant of this Agreement
or its application to any party or circumstances shall be held, to any extent,
invalid or unenforceable, the remainder of this Agreement, or the application of
the term, provision, condition or covenant to persons or circumstances other
than those as to whom or which it is held invalid or unenforceable, shall not be
affected, and shall be valid and enforceable to the fullest extent permitted by
law.

(h)Integration. This Agreement contains the entire understandings among the
parties relating to the matters set forth herein. All prior or contemporaneous
agreements, understandings, representations and statements with respect to the
subject matters hereof, whether direct or indirect, oral or written, are merged
into and superseded by this Agreement, and shall be of no further force or
effect.

(i)Cooperation of Parties. Each party agrees to sign any other and further
instruments and documents and take such other actions as may be reasonably
necessary or proper in order to accomplish the intent of this Agreement, so long
as the terms thereof are fully consistent with the terms of this Agreement.

(j)Governing Law. This Agreement shall be construed under the laws of the State
of Maryland.

(k)EACH OF TENANT AND GUARANTORS CONSENTS TO IN PERSONAM JURISDICTION BEFORE THE
STATE AND FEDERAL COURTS OF MARYLAND AND GEORGIA AND AGREES THAT ALL DISPUTES
CONCERNING THIS AGREEMENT BE HEARD IN THE STATE AND FEDERAL COURTS LOCATED IN
THE STATE OF GEORGIA OR IN MARYLAND. EACH OF TENANT AND GUARANTORS AGREES THAT
SERVICE OF PROCESS MAY BE EFFECTED UPON IT UNDER ANY METHOD PERMISSIBLE UNDER
THE LAWS OF THE STATE OF GEORGIA OR MARYLAND AND IRREVOCABLY WAIVES ANY
OBJECTION TO VENUE IN THE STATE AND FEDERAL COURTS OF THE STATE OF GEORGIA AND
OF MARYLAND.

(l)LANDLORD, TENANT, AND GUARANTORS HEREBY WAIVE TRIAL BY JURY AND THE RIGHT
THERETO IN ANY ACTION OR PROCEEDING OF ANY KIND ARISING ON, UNDER, OUT OF, BY
REASON OF OR RELATING IN ANY WAY TO THIS AGREEMENT, THE SUBLEASES OR THE
INTERPRETATION, BREACH OR ENFORCEMENT HEREOF OR THEREOF.

[Signature Page Follows]

 

 

 

3

Termination of Lease - Adcare (Parkview/Bonterra)

(JJB 1-18-19)

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO TERMINATION OF LEASE

(Adcare)

 

 

LANDLORD:

 

Georgia Lessor - Bonterra/Parkview, Inc., a Maryland limited liability company

By:

/s/ Vikas Gupta

Name:

Vikas Gupta

Title:

Senior Vice President - Acquisitions and Development

 

STATE OF MARYLAND

)

 

) ss.

COUNTY OF BALTIMORE

)

 

 

 

This instrument was acknowledged before me on January 10, 2019, by Vikas Gupta,
the Senior Vice President - Acquisitions and Development of Georgia Lessor -
Bonterra/Parkview, Inc., a Maryland limited liability company, on behalf of such
company.

 

[ghdzfm1ekecw000001.jpg]

 

 

/s/ Judith A Jacobs

Notary Public, State of Maryland
County of Baltimore

 

Notary Public, Baltimore County, MD
My Commission expires: May 12, 2020

My Commission expires May 12, 2020

 

 

 

Signature Page 1 of 2

--------------------------------------------------------------------------------

SIGNATURE PAGE TO TERMINATION OF LEASE

(ADCARE)

 

TENANT:

 

ADK Bonterra/Parkview, LLC, a Georgia

Limited liability company

 

 

By:

/s/ Brent Morrison

Name:

Brent Morrison

Title:

 

 

STATE OF GEORGIA

)

 

) ss.

COUNTY OF FULTON

)

 

This instrument was acknowledged before me on January 22, 2019, by Brent
Morrison, Manager of ADK Bonterra/Parkview, LLC, a Georgia limited liability
company, on behalf of such company.

 

[ghdzfm1ekecw000002.jpg]

 

/s/ Ansley S. Zeitler

 

Ansley S. Zeitler, Notary Public

 

My Country of Residence: FulTon

 

My Commission expires: December 12, 2021

 

Signature Page 2 of 2